Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered. 

Election/Restrictions
Claims 16-25 & 33-34 are allowable. The restriction requirement among groups I-IV, as set forth in the Office action mailed on 30 April 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 3-15 & 26-30, directed to non-elected Groups I, III, & IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 19 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,251,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The amendments to the drawings filed 19 October 2021 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach a retractable cover with two cover portions, each held above the roof of a greenhouse for at least a portion of the furling path from a clamp at the apex of the greenhouse to the ground level. Each cover portion is held above the greenhouse roof on a rotating arm, with a distally mounted motor, and a rod. Both motors work together to cover half of the greenhouse at a time.
Karl (DE 2,339,266) discloses a greenhouse covering system comprising two furling arms (30) with rods (24) rotating about a hinge assembly (26); however, the motors are mounted 
Vermeulen (US 5,564,234) discloses a general covering system for a roof with multiple arches, each arm (26) moving from a clamp (5) to a bottom of one-half of the respective arch (near 30), each arm comprises a motor mounted under the roof (as illustrated in Figure 3). However, Vermeulen discloses that each arm rotates about its own hinge assembly (2). This is similar in the disclosure of Kraess, (DE 2339266 as previously relied upon).
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.B./Examiner, Art Unit 3642          

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643